     
EXECUTION VERSION
 
 
AMENDMENT NO. 2 TO RECEIVABLES FINANCING AGREEMENT
 
This AMENDMENT NO. 2 TO RECEIVABLES FINANCING AGREEMENT (this “Amendment No.
2”), dated as of July 29, 2016, is by and among VOLT FUNDING CORP. (“Volt
Funding”), as borrower (the “Borrower”), the Persons from time to time party
hereto as Lenders and LC Participants, PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as LC Bank, as an LC Participant, as a Lender and as Administrative Agent, and
VOLT INFORMATION SCIENCES, INC. (“Volt”), as initial servicer (the “Servicer”).
 
BACKGROUND
 
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”); and
 
WHEREAS, the parties hereto wish to amend the Receivables Financing Agreement
pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.     Definitions.  Capitalized terms used but not defined in this
Amendment No. 2 shall have the meanings assigned to them in the Receivables
Financing Agreement.
 
SECTION 2.     Amendments to Receivables Financing Agreement.  Effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Receivables Financing Agreement is hereby amended
as follows:
 
(a)           The definition of “Liquidity Report Date” is hereby added to
Section 1.01 of the Receivables Financing Agreement in its entirety, in the
appropriate alphabetical order, as follows:
 
“Liquidity Report Date” means (i) the Wednesday of any week and if such
Wednesday is not a Business Day, the immediately succeeding Business Day of such
week, (ii) any date on which an Information Package is due pursuant to the terms
of this Agreement, (iii) any date on which a Loan Request or LC Request is
delivered pursuant to the terms of this Agreement, and (iv) as otherwise
requested by the Administrative Agent.
 
(b)           The definition of “Maintech Transaction” is hereby added to
Section 1.01 of the Receivables Financing Agreement in its entirety, in the
appropriate alphabetical order, as follows:
 
“Maintech Transaction” means (i) the sale of all or substantially all of the
assets of Maintech, Incorporated, or (ii) the sale of all of the Capital Stock
of Maintech, Incorporated, in each case, by the Parent to any Person (other than
any Affiliate or Subsidiary of the Parent) and the receipt of the cash proceeds
of such sale on or prior to September 30, 2016.
  
 
 

--------------------------------------------------------------------------------

 
  
(c)           Section 8.04 of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
SECTION 8.04.  Financial and Restrictive Covenants.
 
(a)           Prohibition of Share Buybacks or Dividends.  To the extent the
Maintech Transaction has not occurred, the Parent shall not, at any time prior
to and including October 31, 2016, (i) redeem, retire, purchase or acquire any
of its Capital Stock, or agree, become or remain liable to do any of the
foregoing, nor (ii) make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its Capital
Stock, or on account of the purchase, redemption, retirement or acquisition of
such Capital Stock.
 
(b)           Liquidity Level.  The Parent shall provide to the Administrative
Agent a written report in the form attached hereto as Exhibit J (any such
report, a “Liquidity Report”) on each Liquidity Report Date.  The Liquidity
Report shall reflect the Liquidity Level of the Parent and its Subsidiaries as
of the last Business Day of the week immediately preceding the applicable
Liquidity Report Date.  The Parent and its Subsidiaries on a consolidated basis
shall not permit, on any Liquidity Report Date, the Liquidity Level to be less
than the amount set forth in Schedule IV.
 
(d)           Exhibit J to the Receivables Financing Agreement is hereby added
in its entirety with the form set forth in Exhibit A attached hereto.
 
(e)           Schedule IV to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit B
attached hereto.
 
SECTION 3.     Conditions Precedent.  The effectiveness of this Amendment No. 2
is subject to the satisfaction of all of the following conditions precedent:
 
(a)           The Administrative Agent shall have received a fully executed
counterpart of this Amendment No. 2 and the Amendment Fee Letter, dated as of
the date hereof, by and among PNC as the Administrative Agent, a Lender, the LC
Bank, and an LC Participant, PNC Capital Markets LLC and the Borrower
(collectively, the “Amendment No. 2 Documents”).
 
(b)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
 
(c)           The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement and in
connection with the Amendment No. 2 Documents on or prior to the date hereof,
including, to the extent invoiced, payment or reimbursement of all fees and
expenses (including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to the
date hereof.  To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice.
  
 
2

--------------------------------------------------------------------------------

 
  
(d)           No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
 
SECTION 4.     Amendment.  The Borrower, PNC as the LC Bank, an LC Participant,
a Lender, and the Administrative Agent, and the Servicer, hereby agree that the
provisions and effectiveness of this Amendment No. 2 shall apply to the
Receivables Financing Agreement as of the date hereof.  Except as amended by
this Amendment No. 2 and any prior amendments, the Receivables Financing
Agreement remains unchanged and in full force and effect.  This Amendment No. 2
is a Transaction Document.
 
SECTION 5.     Counterparts.  This Amendment No. 2 may be executed in any number
of counterparts, each of which when so executed shall be deemed an original and
all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 6.     Captions.  The headings of the Sections of this Amendment No. 2
are provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment No. 2.
 
SECTION 7.     Successors and permitted assigns.  The terms of this Amendment
No. 2 shall be binding upon, and shall inure to the benefit of the Borrower, PNC
as the LC Bank, an LC Participant, a Lender, and the Administrative Agent, and
the Servicer, and their respective successors and permitted assigns.
 
SECTION 8.     Severability.  Any provision of this Amendment No. 2 which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 9.     Governing Law and Jurisdiction.  The provisions of the
Receivables Financing Agreement with respect to governing law, jurisdiction, and
agent for service of process are incorporated in this Amendment No. 2 by
reference as if such provisions were set forth herein.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
3

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 by
their duly authorized officers as of the date first above written.
 

 
VOLT FUNDING CORP.,
      as the Borrower                        
By:
  /s/ Kevin Hannon    
Name:
Kevin Hannon    
Title:
Treasurer                        
VOLT INFORMATION SCIENCES, INC.,
      as the Servicer                        
By:
 /s/ Paul Tomkins    
Name:
Paul Tomkins     
Title:
Senior Vice President and Chief Financial Officer           

 
 
 
 
 
 
 
 
 
 
Amendment 2 to RFA (PNC/Volt)
 
S-1

--------------------------------------------------------------------------------

 
    

 
PNC BANK, NATIONAL ASSOCIATION,
      as Administrative Agent                        
By:
 /s/ Eric Bruno    
Name:
Eric Bruno     
Title:
Managing Director                         
PNC BANK, NATIONAL ASSOCIATION,
      as LC Bank and as an LC Participant                        
By:
  /s/ Eric Bruno    
Name:
Eric Bruno     
Title:
Managing Director                         
PNC BANK, NATIONAL ASSOCIATION,
      as a Lender                        
By:
  /s/ Eric Bruno    
Name:
Eric Bruno    
Title:
Managing Director             

 
 
 
 
 
 
 
 
 
 
Amendment 2 to RFA (PNC/Volt)
 
S-2

--------------------------------------------------------------------------------

 
     
Exhibit B to Amendment 2 to RFA
 
SCHEDULE IV
 
Financial Covenant
 
Financial Covenant Definitions.
 
“Liquidity Level” means, at any referenced time, an amount equal to the sum of
the (a) aggregate available amount to the Borrower under and pursuant to the
terms of this Agreement, (b) the value of all unmatured Marketable Securities
held by the Parent and its consolidated Subsidiaries and (c) unrestricted cash
and cash equivalents (per bank ledger balance) on hand at such time, as
determined for the Parent and its consolidated Subsidiaries on a consolidated
basis; provided, however, that beginning on August 1, 2016 and at all times
thereafter, at least 50% of the domestic unrestricted cash and cash equivalents
(per bank ledger balance) must be on deposit in accounts maintained by one or
more of the Parent and its Subsidiaries at PNC.  For the avoidance of doubt: (x)
at all times the respective depositors shall have free and unencumbered access
to such domestic unrestricted cash and cash equivalents (per bank ledger
balance) in such respective accounts maintained at PNC; and (y) without limiting
the generality of the foregoing, in no event shall any such cash and cash
equivalents (per bank ledger balance) in any such account be subject to any
setoff, appropriation or application except in accordance with any applicable
Transaction Document and only against amounts (if any) then owing by such
respective depositor to PNC.
 
Financial Covenant Thresholds.
 
Liquidity Level Amount.  For the purposes of Section 8.04(b) the amount referred
to therein is as set forth in the chart below:
 
Time Period
Liquidity Level Amount1
Closing Date to January 30, 2016
$20,000,000
January 31, 2016 to October 30, 2016
$35,000,000
October 31, 2016 and thereafter
$50,000,000




 
 

--------------------------------------------------------------------------------

1 If the Maintech Transaction has occurred, from the date of the Maintech
Transaction and thereafter, the Liquidity Level Amount shall be an amount equal
to Fifty Million Dollars ($50,000,000).  If the Maintech Transaction has not
occurred, the Liquidity Level Amounts as reflected in the chart above shall
remain unchanged.
 
 
 
Ex. B-1

--------------------------------------------------------------------------------